Title: To Benjamin Franklin from Peter Collinson, 7 March 1753
From: Collinson, Peter
To: Franklin, Benjamin


My Dear Friend
Lond. March 7: 1753
I hope Mine by First Ships with some Books for L:C: [Library Company] as per account on other side and for thyself was Abbe Nolet Letters—are come safe to hand.
As Lord Bolingbroke in his Letters that I sent last [autu]mn has insinuated very severe reflections on the authenticity of the Old and New Testament, I have collected the several Replies and Vindications per the most Eminent Hands and had them bound together which I hope will prove of Service to Convince those that have too precipitately fell in with his Way of thinking.
Our Friend Cave has so many Irons in the Fire Some will burn and that is the Case thy aditional papers are not yett publishd. I have Just received Letters per Stockham in which I am acquainted that an Electrical Machine is Erected on purpose by the Kings Orders and a Physitian constantly attends to Make Experiments on Rhumatick Distempers with great Success and Wonderfull Cures have been performed.
Please to tell J: Bartram all my Letters for him are putt in his Box of Seeds Directed for Him and there is Two paper parcells for the Lib. Company under thy Address—all to the Care of Messrs. Neat & Neave.
Your proprietor has lost his Son and Heir a fine Boye to the Great Greife of the Family. It is very Variously Reported Here, but pray tell Mee what is the general Estimation of the Income of your Province to the proprietary Family and whence doth it arise.
Wee have at last received the Tenn pound bill but after much trouble and being Noted He thought fitt to pay it. I hope the [parcel] Paduasoye is come safe in Capt. Childs Trunk Mark’d IC No 8 shiped by John Samuell and gives content.
I have received none since thine of Novb 19: which I answerd per Mesnard &c. I am much Obliged for the Votes. Mr. Jackson has them to Peruse. I deliverd to him Johnsons Noticia [Noetica] which he took kindly.
Pray send Mee the Account of your births and Burials. I am my Dear friend Much yours
P Collinson
   
The Inclosed Letter is for our friend Elliot[?] per Mr. [unfinished].
The Duke of Argyle Desires Mee to procure for Him Doc. Douglas Works to the Time of his Death, the price I will place to your Credit account. Pray oblige us so farr as to send it per first opportunity.

